—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Gage, J.), dated September 7, 1993, as, after a hearing, awarded custody of the parties’ son to the father.
Ordered that the order is affirmed insofar as appealed from, with costs.
Custody matters are within the discretion of the Family Court, and its findings should be accorded great deference on appeal since the Family Court was in the best position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Carlin v Carlin, 217 AD2d 679; Klat v Klat, 176 AD2d 922, 923). Thus, its determination should not be disturbed unless it lacks a sound *424and substantial basis in the record (see, Iqbal v Iqbal, 214 AD2d 702; Matter of Guillermo R. v New York City Commr. of Social Servs., 210 AD2d 416; Klat v Klat, supra, at 923). We find no basis to disturb the Family Court’s determination in this case. It is in the best interests of the child to be placed with his father (see, Eschbach v Eachbach, supra, at 171).
The mother’s remaining contentions are without merit. Bracken, J. P., Altman, Hart and Goldstein, JJ., concur.